Exhibit 10.2 

  

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

  

THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (this “
Agreement ”) is made and entered into this 6th day of September 2016 (the “
Effective Date ”), by and between Celsion Corporation, a Delaware corporation
(the   “ Company ”), and Nicolas Borys (the “ Executive ”).

  

RECITALS

WHEREAS, the Company and the executive are parties to that certain dated as of
November 29, 2011 (the “Existing Agreement”); and

 

WHEREAS, the parties hereto desire to amend and restate the Existing Agreement
in its entirety as set forth in this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

  

A.           The Executive is a key executive of the Company.

  

B.            Should the possibility of a Change in Control arise, the Board of
Directors of the Company (the “ Board ”) believes it is imperative that the
Company and the Board be able to rely upon the Executive to continue in his
position, and that the Company should be able to receive and rely upon the
Executive’s advice, if requested, as to the best interests of the Company and
its stockholders without concern that the Executive might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control.

  

C.            The Compensation Committee of the Board (the “ Compensation
Committee ”) has approved the Company entering into a change in control
severance agreement with the Executive to help mitigate the uncertainties and
risks to the Executive should the possibility of a Change in Control arise.

  

D.           This Agreement provides the benefits the Executive will be entitled
to receive upon certain terminations of employment in connection with a Change
in Control from and after the Effective Date and supersedes and negates all
previous agreements with respect to such benefits except as expressly provided
herein.

  

AGREEMENT

 NOW, THEREFORE , in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

  

1.             Termination of Employment .

  

  

1.1

Termination Outside of Change in Control Context .   If, at any time prior to
the date of a Change in Control or any time after the date that is two (2) years
after a Change in Control, the Executive’s employment with the Company is
terminated for any reason by the Company or by the Executive (in any case, the
date that the Executive’s employment with the Company terminates is referred to
as the “ Severance Date ”), the Executive shall not be entitled to any payments
or benefits under this Agreement.  The Executive’s rights (if any) to receive
any payments or benefits in connection with such termination shall be determined
under any employment agreement, offer letter or similar agreement between the
Executive and the Company then in effect (an “ Employment Agreement ”) or any
other Company agreement, plan or policy then in effect under which the Executive
would be entitled to severance benefits in connection with such a termination of
employment (any such agreement (including an Employment Agreement), plan or
policy, a “ Severance Arrangement ”).

   

 
 

--------------------------------------------------------------------------------

 

 

  

1.2

Termination in Connection with a Change in Control .   If, at any time during
the period commencing on the date of a Change in Control and ending two (2)
years after the Change in Control, the Executive’s employment with the Company
is terminated for any reason by the Company or by the Executive, the Company
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

  

(a)           The Company shall pay the Executive (or, in the event of his
death, the Executive’s estate) any Accrued Obligations;

  

(b)           If such a termination of the Executive’s employment with the
Company constitutes an Involuntary Termination, the Executive shall be entitled
to the following benefits (in addition to the Accrued Obligations and any
payments or benefits payable to the Executive pursuant to any Severance
Arrangement):

  

(i)            The Company shall pay the Executive, subject to tax withholding
and other authorized deductions, an amount equal to (x) two (2), times (y) the
sum of (1) the Executive’s base salary at the annualized rate in effect on the
Severance Date plus (2) the Executive’s target annual bonus for the Company’s
fiscal year in which the Severance Date occurs.  Such amount is referred to
hereinafter as the “Severance Benefit”. Subject to Section 17(b), the Company
shall pay the Severance Benefit to the Executive in a lump sum in the month
following the month in which the Executive’s Separation from Service (as such
term is defined in Section 2) occurs.

  

(ii)           The Company will pay or reimburse the Executive for his premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“ COBRA ”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 17(b), commence with continuation coverage for the
month following the month in which the Executive’s Separation from Service
occurs and shall cease with continuation coverage for the twenty fourth (24 th )
month following the month in which the Executive’s Separation from Service
occurs (or, if earlier, shall cease upon the first to occur of the Executive’s
death, the date the Executive becomes eligible for coverage under the health
plan of a future employer, or the date the Company ceases to offer group medical
coverage to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to the Executive).  To the
extent the Executive elects COBRA coverage, he shall notify the Company in
writing of such election prior to such coverage taking effect and complete any
other continuation coverage enrollment procedures the Company may then have in
place.

  

(iii)          The Company will pay or reimburse the Executive for his premiums
charged to continue term life insurance coverage provided by the Company for the
Executive (and, if applicable, the Executive’s eligible dependents), on the
terms and at the coverage levels in effect on the Severance Date, for a period
of twenty fourth (24) months commencing with the month following the month in
which the Executive’s Separation from Service occurs.

 

 
 

--------------------------------------------------------------------------------

 

   

(iv)          Each option and other equity-based award granted by the Company to
the Executive, to the extent outstanding and unvested on the Severance Date,
shall accelerate and be fully vested as of the Severance Date; provided,
however, that, as to any such equity award that is subject to performance-based
vesting requirements, the vesting of such award will continue to be governed by
its terms, except that any service-based vesting requirement applicable to such
award will be deemed to be fully satisfied as of the Severance Date.  Each such
award that is an option or similar award, to the extent outstanding and vested
on the Severance Date (after giving effect to the foregoing acceleration
provision), shall be exercisable after the Severance Date as follows: (x) to the
extent such option or award was outstanding and vested on the date of the Change
in Control, such option or award shall remain exercisable for the remainder of
the original maximum term of such option or award, and (y) to the extent such
option or award was unvested on the date of the Change in Control and vested at
any time after the Change in Control and on or before the Severance Date
(including any such option or award that vested pursuant to the foregoing
acceleration provision), such option or award shall remain exercisable until the
first to occur of (A) the last day of the original maximum term of such option
or award, or (B) the date that is twenty fourth (24) months after the last day
such option or award would have been exercisable in accordance with its terms
following such a termination of the Executive’s employment.  Notwithstanding the
preceding sentence, any such option or award shall be subject to earlier
termination in connection with a change in control of the Company and similar
events as provided in the applicable plan and/or award agreement (provided that
the Executive is given a reasonable opportunity to exercise such vested option
or award prior to its termination.) 

 

(c)           The foregoing provisions of this Section 1.2 shall not affect: (i)
the Executive’s receipt of benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of the applicable Company
welfare benefit plan; (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage;
or (iii) the Executive’s receipt of benefits otherwise due in accordance with
the terms of the Company’s 401(k) plan (if any) and any vested Company equity or
incentive awards in accordance with the terms and conditions of such awards.

  

(d)           For avoidance of doubt, if the Executive is entitled to receive
severance benefits in connection with a termination of employment under both
this Agreement and any Severance Arrangement, the Executive shall be entitled to
receive both the benefits provided in this Agreement and the benefits provided
in such Severance Arrangement.

  

  

1.3

Release; No Duty to Mitigate .

  

(a)           This Section 1.3 shall apply notwithstanding anything else
contained in this Agreement to the contrary.  As a condition precedent to any
Company obligation to the Executive pursuant to Section 1.2(b), the Executive
shall, upon or promptly following his last day of employment with the Company
(and in all events within twenty-one (21) days after his last day of employment
with the Company), provide the Company with a valid, executed Release Agreement
in substantially the form attached hereto as Exhibit A (with such changes as the
Company may determine to be required or reasonably advisable in order to make
the release enforceable and otherwise compliant with applicable laws), and such
Release Agreement shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law.

  

(b)           The Company and the Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement.  All amounts
paid to the Executive pursuant to Section 1.2 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages.  The
Executive agrees to resign, on the Severance Date, from the Company and any
affiliate of the Company, as an officer and director of the Company, and as a
fiduciary of any benefit plan of the Company or any affiliate of the Company (in
each case, to the extent the Executive then has any such position), and to
promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.

 

 
 

--------------------------------------------------------------------------------

 

   

2.

Certain Defined Terms .  As used herein, the following terms shall have the
meanings set forth below in this Section 2.

  

(a)           “ Accrued Obligations ” means (i) any base salary of the Executive
that had accrued but had not been paid (including accrued and unpaid vacation
time) on or before the Severance Date; (ii) any annual bonus payable to the
Executive (to the extent not previously paid) with respect to the fiscal year of
the Company prior to the fiscal year in which the Severance Date occurs; and
(iii) any reimbursement due to the Executive for expenses reasonably incurred by
the Executive on or before the Severance Date and documented and pre-approved,
to the extent applicable, in accordance with the Company’s expense reimbursement
policies in effect at the applicable time.

  

(b)           “ Cause ” has the meaning ascribed to such term (or similar term)
in the Employment Agreement or, if there is no Employment Agreement then in
effect or if such agreement does not include a definition of such term (or
similar term), “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:

  

(i)           the Executive is convicted of, pled guilty or pled nolo contendere
to a felony (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction);

  

(ii)           the Executive has engaged in acts of fraud, dishonesty or other
acts of willful misconduct in the course of his duties hereunder that are
materially and demonstrably injurious to the Company or any of its Subsidiaries;

  

(iii)          the Executive willfully fails to perform or uphold his duties to
the Company or any of its Subsidiaries and/or willfully fails to comply with
reasonable directives of the Board and/or engages in manifestly unethical
behavior that is materially injurious to the Company; or

  

(iv)          a material breach by the Executive of this Agreement, the
Confidentiality Agreement, or any other contract he is a party to with the
Company or any of its Subsidiaries;

  

provided, however, that the Executive shall be provided with notice of any
conduct claimed to constitute Cause and a reasonable opportunity of not less
than thirty (30) days to cure such conduct (to the extent such conduct is
reasonably capable of cure in the circumstances); and provided, further, that
for purposes of this definition, no act or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

  

(c)           “ Change in Control ” means the occurrence of any of the following
events:

  

(i)           Any Person (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than the Company, its Subsidiaries or any Company
employee benefit plan (including any trustee of such plan acting as trustee), is
or becomes the Beneficial Owner (as such term is defined for purposes of Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than thirty percent (30%) of the combined voting power
of the then outstanding securities entitled to vote generally in the election of
directors (“ Voting Securities ”) of the Company; or  

  

(ii)           Individuals who constitute the Board of the Company (the “
Incumbent Directors ”), as of the beginning of any twenty-four (24) month period
commencing with the Effective Date of this Agreement, cease for any reason to
constitute at least a majority of the directors. Notwithstanding the foregoing,
any individual becoming a director subsequent to the beginning of such period,
whose election or nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds (2/3) of the directors then comprising
the Incumbent Directors, shall be, considered an Incumbent Director; or

 

 
 

--------------------------------------------------------------------------------

 

   

(iii)           Consummation by the Company of a recapitalization,
reorganization, merger, consolidation or other similar transaction (a “ Business
Combination ”), with respect to which all or substantially all of the
individuals and entities who were the beneficial owners of the Voting Securities
immediately prior such Business Combination (the “ Incumbent Shareholders ”) do
not, following consummation of all transactions intended to constitute part of
such Business Combination, beneficially own, directly or indirectly, fifty
percent (50%) or more of the Voting Securities of the corporation, business
trust or other entity resulting from or being the surviving entity in such
Business Combination (the “ Surviving Entity ”), in substantially the same
proportion as their ownership of such Voting Securities immediately prior to
such Business Combination; or

  

(iv)          Consummation of a complete liquidation or dissolution of the
Company, or the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, business trust or other
entity with respect to which, following consummation of all transactions
intended to constitute part of such sale or disposition, more than fifty percent
(50%) of the combined Voting Securities is then owned beneficially, directly or
indirectly, by the Incumbent Shareholders in substantially the same proportion
as their ownership of the Voting Securities immediately prior to such sale or
disposition.

  

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control unless it is a “change in the ownership or effective control” of the
Company, or a change “in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (“ Code Section 409A ”).

  

Only the first Change in Control that occurs after the Effective Date shall be
considered a Change in Control for purposes of this Agreement; any transaction
or occurrence after the first Change in Control that would otherwise constitute
such a Change in Control shall not constitute a Change in Control for purposes
of this Agreement.

  

(d)           “ Disability ” has the meaning ascribed to such term (or similar
term) in the Employment Agreement or, if there is no Employment Agreement then
in effect or if such agreement does not include a definition of such term (or
similar term), “Disability” means a physical or mental impairment which, as
reasonably determined by the Board, renders the Executive unable to perform the
essential functions of his employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 90 days in any 180-day period, unless a longer period is required by
federal or state law, in which case that longer period would apply.  

  

(e)           “ Exchange Act ” means the Securities Exchange Act of 1934, as
amended.

  

(f)           “ Good Reason ” has the meaning ascribed to such term (or similar
term) in the Employment Agreement or, if there is no Employment Agreement then
in effect or if such agreement does not include a definition of such term (or
similar term), “Good Reason” shall mean the occurrence of one or more of the
following (without the Executive’s express written consent):

  

(i)            a material diminution in the Executive’s authority, duties or
responsibilities (provided, that a change in the Executive’s title or in the
individual(s) to whom the Executive reports resulting from a Change in Control
shall not in and of itself constitute “Good Reason”);

 

 
 

--------------------------------------------------------------------------------

 

   

(ii)           a material diminution by the Company of the Executive’s rate of
base salary or annual target bonus opportunity as in effect immediately prior to
such reduction;

  

(iii)          a change in the location of the Executive’s principal workplace
for the Company to a location that is more than fifty (50) miles from the
Executive’s principal workplace as of the Effective Date and that results in an
increased commute for the Executive from his or her principal residence (except
for reasonable periods of required travel on Company business);

  

(iv)          a failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement as
required by Section 5; or

  

(v)           any other material breach by the Company of this Agreement or any
other agreement with the Executive;

  

provided, however, that any such condition shall not constitute “Good Reason”
unless (x) the Executive provides written notice to the Company of the condition
claimed to constitute Good Reason within ninety (90) days of the initial
existence of such condition, (y) the Company fails to remedy such condition
within thirty (30) days of receiving such written notice thereof, and (z) the
termination of the Executive’s employment with the Company occurs not more than
one (1) year following the initial existence of the condition claimed to
constitute “Good Reason.”

  

(g)           “ Involuntary Termination ” shall mean (i) a termination of the
Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a resignation by the Executive for
Good Reason.

  

(h)           As used herein, a “ Separation from Service ” occurs when the
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.   

   

(i)           “ Subsidiary ” means, with respect to any Person, any corporation
or other entity a majority of whose outstanding voting stock or voting power is
beneficially owned directly or indirectly by such Person.

  

3.

Withholding Taxes; Section 280G .

  

(a)           Notwithstanding anything contained in this Agreement to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

  

(b)           Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, the Executive under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the “ Benefits ”) would be subject to the excise tax (the “
Excise Tax ”) imposed under Section 4999 of the Internal Revenue Code of 1986,
as amended (the “ Code ”), the Benefits shall be reduced (but not below zero) if
and to the extent that a reduction in the Benefits would result in the Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if the Executive received
all of the Benefits (such reduced amount is referred to hereinafter as the “
Limited Benefit Amount ”).  Unless the Executive shall have given prior written
notice (to the extent such a notice does not result in any tax liabilities under
Section 409A of the Code) specifying a different order to the Company to
effectuate the Limited Benefit Amount, the Company shall reduce or eliminate the
Benefits by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined).  Any
notice given by the Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive’s rights and entitlements to any benefits or
compensation.  A determination as to whether the Benefits shall be reduced to
the Limited Benefit Amount pursuant to this Agreement and the amount of such
Limited Benefit Amount shall be made by Company’s independent public accountants
or another certified public accounting firm of national reputation designated by
the Company (the “ Accounting Firm ”) at the Company’s expense.  The Accounting
Firm shall provide its determination (the “ Determination ”), together with
detailed supporting calculations and documentation to Company and Executive
within five (5) days of the date of termination of the Executive’s employment,
if applicable, or such other time as requested by Company or the Executive
(provided the Executive reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by the Executive with respect to any Benefits, it shall furnish
the Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to any such Benefits.  Unless the
Executive provides written notice to Company within ten (10) days of the
delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon
Company and the Executive.

 

 
 

--------------------------------------------------------------------------------

 

   

4.

Reaffirmation of Covenants .  The Executive hereby reaffirms his obligations
under the confidentiality and other restrictive covenants set forth in the
Confidential Information Agreement between the Executive and the Company dated
August 25, 2009 (the “ Confidentiality Agreement ”) as in effect on the
Effective Date.

  

5.

Successors and Assigns .

  

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Without limiting the generality of
the preceding sentence, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.

 

6.

Number and Gender; Examples .   Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.

  

7.

Section Headings .   The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

  

8.

Governing Law .   This Agreement shall be deemed to have been executed and
delivered within the State of Maryland, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Maryland without regard to principles of
conflict of laws.

   

 
 

--------------------------------------------------------------------------------

 

 

9.

Severability .   If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

  

10.

Entire Agreement .   This Agreement (and the other documents referred to herein)
embodies the entire agreement of the parties hereto respecting the matters
within its scope.  This Agreement supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof and any other written or oral agreement relating to the
subject matter hereof existing between the parties (including, without
limitation, the Existing Agreement) is expressly canceled. The Existing
Agreement is hereby amended in its entirety and restated herein. All provisions
of, rights granted under and covenants made in the Existing Agreement are hereby
waived, released and superseded in their entirety and shall have no further
force or effect.  Any prior negotiations, correspondence, agreements, proposals
or understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein. Notwithstanding
anything above in this Section 10 to the contrary, and for purposes of clarity,
the Confidentiality Agreement, as well as the Company’s rights under any trade
secret, confidentiality, inventions or similar agreement or policy, are not
integrated into this Agreement and shall continue in effect.

  

11.

Modifications .   This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

  

12.

Waiver .   No waiver of any breach of any term or provision of this Agreement
shall be construed to be, nor shall be, a waiver of any other breach of this
Agreement.  No waiver shall be binding unless in writing and signed by the party
waiving the breach.

  

13.

Arbitration .   The parties shall attempt in good faith to resolve all claims,
disputes and other disagreements arising under this Agreement by negotiation. In
the event that a dispute between the parties cannot be resolved within thirty
(30) days of written notice from one party to the other party, such dispute
shall, at the request of either party, after providing written notice to the
other party, be submitted to arbitration in Columbia, Maryland in accordance
with the arbitration rules of the American Arbitration Association then in
effect. The notice of arbitration shall specifically describe the claims,
disputes or other matters in issue to be submitted to arbitration. The parties
shall jointly select a single arbitrator who shall have the authority to hold
hearings and to render a decision in accordance with the arbitration rules of
the American Arbitration Association. If the parties are unable to agree within
ten (10) days, the arbitrator shall be selected by the Chief Judge of the
Circuit Court for Howard County. The discovery rights and procedures provided by
the Federal Rules of Civil Procedure shall be available and enforceable in the
arbitration proceeding. The written decision of the arbitrator so appointed
shall be conclusive and binding on the parties and enforceable by a court of
competent jurisdiction. The expenses of the arbitration shall be borne equally
by the parties to the arbitration, and each party shall pay for and bear the
cost of its or his own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration. Each party agrees to use its or
his best efforts to cause a final decision to be rendered with respect to the
matter submitted to arbitration within sixty (60) days after its submission.

  

14.

Notices .   Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

  

 
 

--------------------------------------------------------------------------------

 

   

 

If to the Company:

  

  

Celsion Corporation

  

  

997 Lenox Drive, Suite 100

  

  

Lawrenceville, NJ 08648

  

  

Attention: Chairman of the Compensation Committee

  

  

Telephone: 609-896-9100   

  

  

Fax:  609-896-2200

  

if to the Executive, to the address most recently on file in the payroll records
of the Company.

  

15.

Counterparts .   This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

  

16.

Legal Counsel; Mutual Drafting .   Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

  

17.

Section 409A .

  

(a)           It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Code Section 409A (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
the Executive to payment of any additional tax, penalty or interest imposed
under Code Section 409A.  The provisions of this Agreement shall be construed
and interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

  

(b)           If the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Executive’s
Separation from Service, the Executive shall not be entitled to any payment or
benefit pursuant to Section 1.2(b) of this Agreement until the earlier of (i)
the date which is six (6) months after his or her Separation from Service for
any reason other than death, or (ii) the date of the Executive’s death.  The
provisions of this Section 17(b) shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Code Section 409A.  Any amounts otherwise payable to the Executive upon or in
the six (6) month period following the Executive’s Separation from Service that
are not so paid by reason of this Section 17(b) shall be paid (without interest)
as soon as practicable (and in all events within thirty (30) days) after the
date that is six (6) months after the Executive’s Separation from Service (or,
if earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of the Executive’s death).

  

(c)           To the extent that any benefits or reimbursements pursuant to
Section 1.2(b)(ii) or Section 1.2(b)(iii) of this Agreement are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to such
provisions shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred.  The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF , the Company and the Executive have executed this Amended
and Restated Change in Control Severance Agreement as of the Effective Date.

  

  

“COMPANY”

  

  

  

Celsion Corporation,

  

a Delaware corporation

  

  

  

 

 

By: ____________________

  

Name: Michael H. Tardugno

  

Title: Chairman, President & CEO

  

  

  

 

 

“EXECUTIVE”

  

  

  

_______________________

  

Nicolas Borys

 